Citation Nr: 0008117	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-44 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for mild 
fasciitis of the left groin.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
September 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In a Statement in Support of Claim dated in February 1999, 
the veteran requested a personal hearing with regard to his 
claim.  The Board notes, however, that there is no indication 
in the record that such a hearing has been scheduled or that 
the veteran has canceled his request.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected mild 
fasciitis of the left groin.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The RO should request that the 
veteran indicate whether he still desires 
a personal hearing.  If so, the veteran 
should specify as to whether he wants a 
hearing before a hearing officer at the 
Regional Office, a hearing before a 
traveling Board member at the RO, or if 
he desires to personally appear in 
Washington, D.C.  Thereafter, the RO 
should make the appropriate arrangements.  
If the veteran responds in the negative, 
he should submit his waiver in writing.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure all requested information 
has been obtained.  Stegal v. West, 11 
Vet. App. 268 (1998).  In light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
reevaluate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




